Citation Nr: 0911793	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right elbow, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in May 2007 and 
REMANDED for additional development and readjudication.  

Additional evidence was received since the issuance of the 
Supplemental Statement of the Case (SSOC) in January 2009.  
Under 38 C.F.R. § 20.1304, such evidence usually requires a 
return of the case to the RO for review, consideration, and 
preparation of a SSOC prior to a Board decision, unless there 
has been a waiver of such initial RO review.  The evidence in 
this instance consists of duplicate VA medical records dated 
from 2004 to 2008, which were previously submitted and 
already of record at the time of the last SSOC and thus does 
not preclude a decision by the Board at this time.  


FINDING OF FACT

The Veteran's right elbow disability, at its worst, is 
manifested by pain, flexion limited to no more than 100 
degrees, and limitation of extension to no more than 85 
degrees, but is not manifested by ankylosis, flail joint, 
nonunion of the radius and ulna, impairment of the ulna or 
marked deformity, impairment of the radius or marked 
deformity, or significant impairment of supination or 
pronation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic arthritis of the right elbow are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5010-5206 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Factual Background and Analysis

The Veteran's traumatic arthritis of the right elbow is 
currently rated as 20 percent disabling under DCs 5010-5206.  
Since the Veteran is right-handed, his right elbow is to be 
evaluated as a major joint.  38 C.F.R. § 4.69 (2008).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DCs 5003 and 5010 (2008).

Under DC 5206, flexion of the major forearm limited to 90 
degrees is rated 20 percent; limited to 70 degrees is rated 
30 percent disabling; limited to 55 degrees is rated 40 
percent disabling; and limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a (2008).

Under DC 5207, extension of the major forearm limited to 75 
degrees is rated as 20 percent disabling; limited to 90 
degrees is rated 30 percent disabling; limited to 100 degrees 
is rated 40 percent disabling; and limited to 110 degrees is 
rated 50 percent disabling.  38 C.F.R. § 4.71a (2008).

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I (2008).

In connection with his current claim for increase, the 
Veteran underwent VA examination in November 2003.  He 
reported increased problems for the past three to four months 
of occasional right elbow locking, diminished strength and 
pain that interferes with his sleeping.  Precipitating events 
for pain include pulling, pushing , grasping and writing.  
The Veteran had a brace that he used from time to time when 
the pain had markedly increased and medication helped.  There 
were no reported dislocations and no known inflammatory 
arthritis.  His symptoms had not resulted in loss time from 
work or changed his daily activities, but the pain and 
limited use of the right arm interfered with his function.  

Examination revealed no swelling or redness.  There was 
tenderness in the region of the olecranon.  Flexion was to 
100 degrees with pain at the apex of motion, pronation was to 
80 degrees without pain, supination to 60 degrees with pain 
at the apex of rotation.  The Veteran had a firm grasp and 
good strength in pincer grasp with the thumb opposed to the 
index and little fingers.  Muscle testing for the right 
forearm against moderate resistance was good, but painful.  
X-ray findings were consistent with distal humerus fracture 
deformity, degenerative changes with joint space narrowing 
and osteophyte formation, and an electromyogram from 2003 was 
normal with no evidence of peripheral nerve abnormality.

A private treatment record dated in June 2004 shows the 
Veteran was evaluated for increasing pain and stiffness at 
the elbow.  Examination revealed range of motion of 27 to 105 
degrees with supination to about 50 degrees.  Neurovascular 
status was unremarkable and there was good strength with 
flexion and extension.  X-rays revealed multiple loose bodies 
in the anterior aspect of the joint, and fairly significant 
spurring over the proximal end of the olecranon.  The 
clinical assessment was loose bodies and early arthritis.  

VA outpatient treatment records show that in July 2004 the 
Veteran was evaluated for right elbow pain with heavy 
lifting, particular pain with flexion of right elbow past 90 
degrees, and pain with supination.  Range of motion testing 
revealed limited flexion to 150 degrees and extension to 
about 85 degrees.  Examination and clinical findings were 
consistent with old fracture deformity of the right elbow 
with subsequent osteoarthritic changes.  The symptoms were 
generally relieved by conservative measures.  

During evaluation in 2007, the Veteran continued to complain 
of persistent pain and more recently numbness to the right 
forearm and 4th and 5th digits.  Range of motion was from 45 
to 100 degrees.  Pronation was full and supination was 
limited to 45 degrees.  An electromyography (EMG) confirmed 
neuropathy at the elbow joint and an MRI confirmed loose 
bodies in the elbow.  In February 2008, the Veteran underwent 
arthroscopic surgery to remove the loose bodies and for ulnar 
nerve decompression.  

During VA examination in November 2008, the Veteran's 
reported symptoms included giving way, instability, pain, 
stiffness, and weakness.  He also reported severe flare-ups 
of pain that required the use of a sling for 1-2 days.  There 
were no reports of dislocation, locking, effusion, or 
inflammation.  Range of motion was 30 to 115 degrees with 
pain at 110.  Pronation was to 80 degrees and supination was 
to 70 degrees with pain at 60.  Pain was the major factor 
effecting functional capabilities in all directions except 
pronation.  There was no additional loss of motion on 
repetitive use.  X-rays showed post-traumatic degenerative 
changes.  

The effects of the right elbow on the Veteran's daily 
activities were described as moderate to severe, but its 
effects on his occupational activity were more significant.  
He was presently employed as a mechanic and required to use 
tools in the course of his occupation.  This presented 
considerable difficulty since flexing and supinating the 
right elbow caused considerable pain.  He reported that 
decreased manual dexterity, problems with lifting, carrying, 
reaching, a lack of stamina, weakness and fatigue were also 
contributing factors.  Although the Veteran was able to 
accomplish his work, it was with difficulty and usually took 
him longer when compared with other employees.  He 
experienced occasional flare-ups, but time lost from work was 
only 1-2 days every 2-3 months.  

Taking such evidence into account, the Board finds that an 
evaluation in excess of 20 percent is not warranted for the 
Veteran's right elbow disability.  With respect to DC 5206, 
the evidence shows that flexion of the Veteran's right arm 
consistently exceeds 90 degrees.  At its worst, flexion of 
the Veteran's right arm was limited to 100 degrees.  For DC 
5207, the evidence shows that at its worst, extension of the 
right arm was limited to 85 degrees, which is beneath the 
threshold of 90 degrees required for an evaluation in excess 
of 20 percent.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
Veteran has not identified any functional limitation which 
would warrant a higher rating under any applicable rating 
criteria.  In fact, even with complaints of pain and 
weakness, the clinical record reflects his ability to flex 
his elbow to at least 100 degrees and extend it to 
85 degrees, with additional motion possible beyond the level 
of pain.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  The 
Board is required to consider the effect of pain when making 
a rating determination, and has done so in this case, but the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The only other possibilities for a higher disability 
evaluation for the right elbow would be under DC 5205, for 
ankylosis; under DC 5209 for flail joint; under DC 5210 for 
nonunion of the radius and ulna; under DC 5211 for impairment 
of the ulna or marked deformity or under DC 5212 for 
impairment of the radius with marked deformity.  Under DC 
5213 a rating greater than 20 percent would require limited 
pronation lost beyond middle of arc; the hand fixed in full 
pronation; or the hand fixed in supination or hyperpronation.  
See 38 C.F.R. § 4.71a, (2008).  Clearly, none of these has 
been shown.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the Veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  There has 
been no demonstration of circumstances such as frequent 
hospitalization, or marked interference with employment, so 
as to render the applicable schedular criteria inapplicable.  
Even when acknowledging the veteran's complaints regarding 
his right elbow disability, clinical treatment reports of 
record do not reflect a unique disability status.

Although clearly, due to the nature and severity of the 
Veteran's service-connected right elbow disability, 
interference with his employment is foreseeable, the evidence 
does not reflect that the average industrial impairment he 
suffers from is in excess of that contemplated by the 
assigned evaluations, or that application of the schedular 
criteria is otherwise rendered impractical.  The Board does 
not dispute the his contentions that his right elbow 
disability has caused him to alter his lifestyle and 
restricted his activities.  Even so, such complaints have 
been taken into consideration in the assigned evaluation.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown , 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in October 2003 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit any evidence and/or information in his 
possession to the RO.  

Recently, the Court concluded that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Here, the Veteran was not provided this more detailed notice 
in the aforementioned letter, however, he is found to have 
actual knowledge as to this point.  Throughout this appeal, 
he has discussed how his right elbow symptoms affect his 
daily life and his ability to work.  Such assertions are 
found to demonstrate an understanding of the need to provide 
evidence regarding the impact of his service-connected right 
elbow disability on his everyday life.  Therefore, to the 
extent that notice in this case does not entirely conform 
with Vazques-Flores, this is not found to prejudice the 
Veteran here.  Given his demonstrated understanding, the 
Board finds that it would not be beneficial to remand for a 
new notice letter.  

In addition, the essential fairness of the adjudication 
process was not affected by this error, as the Veteran was 
clearly notified of the criteria for rating the elbow 
disability in the November 2004 SOC.  The January 2009 SSOC 
readjudicated the increased rating claim, and provided a list 
of the evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulations, 
including the criteria for evaluation of the Veteran's right 
elbow disability, and articulated the explanation for the 
decision reached.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the Veteran in proceeding with the present decision.  Since 
the right elbow claim is being denied, any such questions are 
moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Thus, the purposes of the notice requirements have not been 
frustrated, and any error in failing to provide additional 
notice has not affected the essential fairness of the 
adjudication process because the Veteran had actual knowledge 
of what information and evidence is needed to establish his 
claim.  See Sanders, supra.  

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The pertinent 
post-service treatment records are in the claims file, and 
the RO obtained VA medical opinions where necessary, most 
recently in 2008.  Thus, it appears that all obtainable 
evidence identified by the Veteran relative to the claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An increased evaluation for traumatic arthritis of the right 
elbow is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


